United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
FEDERAL JUDICIARY, U.S. PROBATION
OFFICE, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1606
Issued: August 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 23, 2012 appellant filed a timely appeal from the July 6, 2012 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this appeal.
ISSUE
The issue is whether appellant sustained right knee arthritis or a lesion of the right ulnar
nerve due to his June 16, 2008 injury.
FACTUAL HISTORY
On June 16, 2008 appellant, then a 47-year-old probation officer, was injured in a motor
vehicle accident. His claim was accepted by OWCP for a fracture of the right humerus, a closed

1

5 U.S.C. § 8101 et seq.

fracture of the fourth posterior rib on the right side; adhesive capsulitis of the right shoulder and
other affections of the right shoulder not elsewhere classified. Appellant did not return to work.
In a June 24, 2008 report, Dr. Michael Suk, Board-certified in orthopedic surgery,
reviewed a history of the accepted motor vehicle accident. He advised that appellant sustained a
right shoulder dislocation with a greater tubercle fracture and had complaints of right knee pain
without restricted motion. Dr. Suk noted that appellant would undergo conservative treatment of
the knee.
The record reflects that on July 11, 2008 appellant underwent surgery by Dr. Mark E.
Farmer, a Board-certified orthopedic surgeon. The procedure consisted of an open reduction and
internal fixation of the right shoulder. Following surgery, appellant underwent physical therapy.
He was restricted from use of the right arm and lifting. On January 5, 2009 Dr. Farmer found
that appellant was capable of returning to modified duty with a maximum 10-pound lifting
restriction; he noted that appellant was not at maximum medical improvement.
Appellant was referred by OWCP for examination by Dr. Jeffrey Fried, an orthopedic
surgeon. In a July 16, 2009 report, Dr. Fried reviewed the history of injury, medical treatment
and physical therapy. He advised that, following surgery, appellant had difficulty regaining
range of motion of the right shoulder and a slight right curve of the acromion. Dr. Fried had
most recently recommended that appellant undergo manipulation of the shoulder with
subacromial decompression and capsule release in addition to hardware removal. On physical
examination, Dr. Fried set forth range of motion measurements and noted diminished sensation
of the small fingers. He advised that the current diagnosis was significant restriction of motion
and probable adhesive capsulitis following surgery. Dr. Fried stated that appellant was disabled
from work at his usual job as his limitations interfered with his ability to restrain clients,
reaching and heavy lifting. He recommended arthroscopic evaluation of the shoulder joint with
removal of the hardware and manipulation, if necessary. Dr. Fried noted that appellant was a
candidate for vocational rehabilitation.
On December 8, 2009 diagnostic x-rays were obtained of the right shoulder. They were
interpreted as showing a bone fragment adjacent to the greater tuberosity with a slight bony
proliferation at the inferior glenoid rim. Two surgical screws were seen passing through the neck
of the proximal right humerus. On February 26, 2010 Dr. Farmer obtained x-rays of the right
knee. There was good bone density, no joint space narrowing and no evidence of tumors of
other lesions or of any fracture. Dr. Farmer listed an impression of a normal knee, with old
Osgood-Schlatters disease. On review of right shoulder x-rays obtained that day, Dr. Farmer
noted a Type 2 B acromion with large spike and a healed fracture of the greater tuberosity. He
listed an impression of moderate impingement.
On April 20, 2010 Dr. Farmer performed manipulation of the right shoulder under
anesthesia with arthroscopy, lysis of adhesions and pan-capsular release followed by
arthroscopic subacromial decompression.
In a June 7, 2010 report, Mary A. Amback, an associate of Dr. Farmer, who is Boardcertified in physical medicine and rehabilitation, noted appellant’s complaint of numbness with
intermittent aching of the right arm, worse when raising the extremity. She advised that

2

diagnostic testing showed a mild carpal tunnel syndrome on the right and no ulnar neuropathy.
There was good range of motion, no weakness or swelling. Appellant was continued on physical
therapy.
On October 29, 2010 appellant asked OWCP to accept the conditions of right knee
injury/knee pain and numbness and tingling of the fingers in his right hand.
By decision dated December 10, 2010, OWCP denied appellant’s claim, finding that he
failed to submit sufficient medical evidence to establish the causal relationship of his right knee
or wrist conditions to the accepted injury.
By letter dated November 29, 2011, appellant requested reconsideration. He submitted a
January 11, 2011 report by Dr. Mark D. Durden, a specialist in family practice, who stated that
appellant had complaints of right arm pain with numbness, tingling and cold sensation since
undergoing rotator cuff surgery. Dr. Durden attributed the symptoms to an accident at work.
Appellant experienced decreased grip strength, biceps strength and deltoid strength in the right
upper extremity. Dr. Durden noted that appellant might be experiencing radiculopathy.
In a March 22, 2011 report, Dr. Christina L. Mayville, a Board-certified neurologist,
stated that appellant had a history of bilateral hand numbness with recent complaints of right
hand numbness involving the second to fifth digits and loss of strength in the right hand.
Appellant related that he experienced these symptoms since the June 16, 2008 automobile
accident. Dr. Mayville found that he had a disturbance of skin sensation with a possible brachial
plexus injury. On April 14, 2011 she stated that the results of a nerve conduction study showed a
chronic lesion of the right ulnar nerve.
In a report dated May 9, 2011, Dr. William S. Hutchings, Board-certified in family
practice, stated that appellant had injured his ribs, right shoulder and right knee as a result of the
June 2008 injury. He advised that appellant had numbness in the fingers of his right hand due to
a radial nerve injury, which caused symptoms in the palm and palmar surfaces of the right hand
and fingers. Dr. Hutchings related that appellant’s right knee stiffened up after sitting or
standing for short periods of time and trouble walking. Appellant experienced a popping
sensation in his right knee and had severe right leg pain while squatting; he walked with a limp
favoring the right leg. Dr. Hutchings diagnosed arthritis of the right knee from trauma and
partial ulnar and median nerve palsy.
An x-ray report of May 10, 2011 noted that two views of the right knee were essentially
normal. There was no joint effusion, intact bones and the joint spaces were preserved. There
was some calcification at the tibia patellar joint ligament and quadriceps insertion on the patella.
On January 12, 2012 Dr. James W. Dyer, an OWCP medical adviser, reviewed the
medical evidence of record. He stated that the motor vehicle accident and right shoulder surgery
were not competent to cause or contribute to the ulnar nerve lesion. Dr. Dyer noted that the ulnar
and median nerves were anatomically well distal to the shoulder region. Ulnar nerve injuries
occurred with elbow fractures or dislocations and median nerve injuries occurred with forearm
fracture or dislocation. The shoulder region frequently involved the axillary or radial nerves of

3

the upper extremity. Appellant’s shoulder surgery was not medically competent to cause or
otherwise contribute to the ulnar nerve lesion in the right arm.
By decision dated January 18, 2012, OWCP denied appellant’s claim of right knee
arthritis and right ulnar nerve lesion. It found that he failed to submit sufficient medical
evidence to establish these conditions as causally related to the June 16, 2008 employment injury
or right shoulder surgery.
On April 11, 2012 appellant requested reconsideration. He submitted the February 12,
2012 report of Dr. Mayville, who noted ongoing complaints of numbness in the right hand and
the second digit of the right hand. Dr. Mayville noted that appellant sustained a dislocated
shoulder and fracture of the upper end of the humerus and adhesive capsulitis of the right
shoulder. Appellant experienced a constant cold sensation in his right fingers, worse in cold
weather, with different, paler coloration in the palms of his right hand as opposed to the left. He
underwent electromyelogram studies which noted an ulnar nerve lesion on the right which was
chronic and proximal. Dr. Mayville stated that there was no history of appellant having an ulnar
lesion prior to the motor vehicle accident, which was not localized as was typical with elbow
lesions. She opined that his right-sided neuropathy and right hand lesion were most likely
caused by the upper extremity trauma he experienced at the time of the June 2008 injury.
Dr. Mayville advised that appellant was not diabetic or had hypothyroid or alcoholic
conditions which might predispose him to neuropathies. In addition, not all of his symptoms
were explainable on the basis of ulnar neuropathy. Dr. Mayville stated that the coldness and
numbness of the second and third digits were not explainable on the basis of ulnar neuropathy, as
these were in the distribution of the median nerve. These symptoms on examination and the
pallor of the palm might be caused by a complex regional pain syndrome, which was usually
caused by a proximal injury. Although appellant did not have objective findings of complex
regional pain syndrome, he most likely had a mild case. Dr. Mayville advised that his condition
was a result of the automobile accident and proximal arm and shoulder injury he sustained on
June 16, 2008.
In a report dated April 10, 2012, Dr. Durden stated that he evaluated appellant for
intermittent right knee pain experienced since the June 2008 accident. Appellant mentioned
having right knee pain in several of the medical reports issued subsequent to the June 2008
injury. Dr. Durden stated that appellant had not experienced right knee pain prior to the
June 2008 injury and concurred with the diagnosis of right knee arthritis due to traumatic injury.
He noted that appellant experienced recurrent pain, inflammation, stiffness and weakness in the
joint. Dr. Durden opined that arthritis was a chronic, recurrent and incurable condition which
typically worsened over time. He administered a pain-killing injection to appellant’s right knee.
By decision dated July 6, 2012, OWCP denied modification of the January 18, 2012
decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence,3 including that he or she
sustained an injury in the performance of duty and that any specific condition or disability for
work for which he or she claims compensation is causally related to that employment injury.4 As
part of his burden, the employee must submit rationalized medical opinion evidence based on a
complete factual and medical background showing causal relationship.5 The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7
ANALYSIS
Appellant was injured in a June 16, 2008 motor vehicle accident and his claim was
accepted for a fracture of the right humerus, adhesive capsulitis of the right shoulder; other
affections of the right shoulder region not elsewhere classified and closed fracture of fourth
posterior rib on the right. He was initially treated on a conservative basis and underwent surgery
on July 11, 2008 by Dr. Farmer for an open reduction and internal fixation of the right shoulder.
On January 5, 2009 appellant was returned to modified duty by Dr. Farmer under specified work
restrictions.
Appellant contends that he sustained right knee arthritis and an ulnar nerve lesion of the
right wrist due to the June 16, 2008 employment incident. As these conditions were not accepted
by OWCP, he has the burden to establish causal relationship to the accepted June 16, 2008
injury.8
Regarding the claimed right knee condition, on June 24, 2008 Dr. Suk listed that
appellant had complaint of right knee pain without restricted motion following the June 16, 2008
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Robert Broome, 55 ECAB 339, 342 (2004).

5

motor vehicle accident. The Board notes that Dr. Suk did not provide a firm medical diagnosis
for this complaint or address how the accepted injury caused or contributed to appellant’s right
knee complaints. Dr. Suk did not support a diagnosis of right knee arthritis. On February 26,
2010 Dr. Farmer obtained x-rays of the right knee that revealed good bone density, no joint space
narrowing and no evidence of tumor or other lesions or of any fracture. He stated that appellant
had a normal knee with evidence of old Osgood-Schlatters disease.9 This evidence reflects that
approximately a year and a half following the June 16, 2008 injury, Dr. Farmer did not find
evidence of right knee arthritis or support such a diagnosis.
Following the December 10, 2010 denial of his claim for right knee arthritis, appellant
submitted the May 9, 2011 report of Dr. Hutchings, who listed under the history of the 2008
accident that appellant had injured his right knee and related that it stiffened after sitting or
standing for short periods of time. The Board notes that Dr. Hutchings provided a medical
diagnosis of arthritis of the right knee from trauma; but did not address causal relationship. The
history of injury recounted by Dr. Hutchings was not accurate as it pertained to the conditions
accepted by OWCP in this case arising from the accepted motor vehicle accident. Moreover,
Dr. Hutchings did not provide a review of the medical evidence of record or address the prior
medical reports, such as the February 26, 2010 evaluation by Dr. Farmer. On May 10, 2011
additional x-ray studies were obtained of the right knee for Dr. Hutchings which were reported as
essentially normal. There was no joint effusion, intact bones and joint spaces preserved. There
was calcification at the tibia patellar ligament and the quadriceps insertion.10 Dr. Hutchings did
not address how the 2011 x-ray findings supported the diagnosis of arthritis, noted as a clinical
indication. The calcification of the tibia patellar ligament conforms to the diagnosis by
Dr. Farmer of old Osgood-Schlatters disease.
Following the January 18, 2012 decision denying his claim, appellant submitted the
February 12, 2012 report of Dr. Durden, who evaluated appellant for complaint of right knee
pain experienced since the 2008 injury. Dr. Durden stated that appellant did not experience right
knee pain prior to the injury and diagnosed right knee arthritis. He administered an injection.
The Board finds that Dr. Durden’s report is not sufficient to establish appellant’s claim.
Dr. Hutchings did not provide a full or accurate history of appellant’s right knee condition or
address the old Osgood-Schlatters disease. Dr. Durden did not obtain any additional diagnostic
testing or provide a review of the x-rays obtained of the right knee in 2010 and 2011 that were
reported as essentially normal. Due to these deficiencies, his diagnosis and opinion on causal
relationship is of diminished probative value. Based on the medical evidence of record, the
Board finds that appellant has not established that he sustained right knee arthritis as a result of
the accepted 2008 motor vehicle accident.
As to the claimed right ulnar nerve lesion, appellant was treated for the accepted fracture
of the right humerus and his claim accepted for adhesive capsulitis and other conditions of the
right shoulder region not elsewhere classified. Dr. Suk advised that appellant sustained a
dislocation of the right shoulder with a fracture and he underwent surgery by Dr. Farmer on
9

Osgood-Schlatters disease is inflammation or irritation of the patellar ligament at the tibial tuberosity,
characterized by lumps just below the knee most often in adolescents.
10

Id.

6

July 11, 2008. The medical reports contemporaneous to the accepted motor vehicle accident did
not diagnose or address any ulnar nerve lesion. Following surgery, Dr. Farmer noted that
appellant had difficulty with range of motion to the shoulder and he underwent physical therapy.
In February, 2010, he obtained right shoulder x-rays which showed a healed fracture.
Dr. Farmer listed an impression of moderate impingement and performed a manipulation of the
shoulder on April 20, 2010.
On June 7, 2010 Dr. Amback, an associate of Dr. Farmer, noted appellant’s complaint of
numbness with aching of the right arm. She advised that diagnostic testing showed a mild carpal
tunnel syndrome on the right with no ulnar neuropathy. This report did not support a lesion of
the ulnar nerve, as claimed. On January 11, 2011 Dr. Durden listed appellant’s complaint of
right arm pain and noted decreased grip strength, biceps strength and deltoid strength. He stated
that appellant might be experiencing radiculopathy. This report did not diagnose a lesion of the
ulnar nerve.
On March 22, 2011 Dr. Mayville noted appellant’s complaint of bilateral hand numbness.
She found a disturbance of skin sensation with a possible brachial plexus injury. On April 14,
2011 Dr. Mayville stated that a nerve conduction study showed a chronic lesion of the right ulnar
nerve, but she did not address the causal relationship of this finding to the accepted motor
vehicle accident of 2008. Dr. Hutchings noted that appellant had numbness in the fingers of his
right hand, but stated that this was due to a radial nerve injury causing symptoms in the palm and
palmar surfaces of the right hand. He also diagnosed partial ulnar and medial nerve palsy but did
not explain how such conditions related to the accepted injury.
The medical evidence was reviewed by an OWCP medical adviser. On January 12, 2012
Dr. Dyer stated that the motor vehicle accident caused a right shoulder injury and was not
competent to cause or contribute to an ulnar nerve lesion. He stated that most ulnar nerve
injuries occurred in the region of the elbow and were due to fracture or dislocation while medial
nerve injuries occurred with forearm fracture or dislocation. Dr. Dyer noted that the shoulder
region was enervated by the axillary and radial nerves and that the surgery performed by
Dr. Farmer would not cause or contribute to an ulnar nerve lesion.
Dr. Mayville reiterated on April 11, 2012 that appellant underwent diagnostic testing that
showed an ulnar nerve lesion on the right. She stated that he had no history of a lesion prior to
the motor vehicle accident and stated that his condition was most likely caused by the upper
extremity trauma he experienced. The Board finds that the opinion of Dr. Mayville on causal
relationship is speculative in nature and not stated to a reasonable degree of medical certainty.11
Dr. Mayville relied largely on the fact that an ulnar nerve lesion had not been diagnosed prior to
the 2008 motor vehicle accident.12 The Board also notes that the diagnostic testing obtained in
2011 was almost three years following the accepted injury. It is well established that, when
diagnostic testing is delayed, the uncertainty mounts regarding the cause of the diagnosed
condition and a question arises as to whether such testing documents an injury as claimed by the
11

See Elizabeth H.Kramm (Leonard O. Kramm), 57 ECAB 117 (2006).

12

See Michael S. Mina, 57 ECAB 379 (2006) the fact a condition arises after an injury and was not present before
injury is not sufficient to support causal relationship.

7

employee.13 Moreover, Dr. Mayville noted that not all of appellant’s symptoms were
explainable by the diagnosis of ulnar neuropathy, as the coldness and numbness experienced at
certain fingers was in the distribution of the median nerve. She listed the possibility of a
complex regional pain syndrome, but noted that he did not have objective findings to support
such diagnosis or, at best, only a mild case. The Board finds that Dr. Mayfield did not
adequately describe how the accepted motor vehicle accident in 2008 was competent to cause
appellant’s symptoms. Dr. Mayfield’s opinion is of limited probative value for the further reason
that it is generalized on the issue of causal relation and equivocal in nature.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained right knee arthritis or a right ulnar nerve lesion due to the June 16, 2008 injury.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Thomas R. Horsfall, 48 ECAB 180 (1996).

8

